Title: To James Madison from Benjamin Mercer and Others, 28 March 1815
From: Mercer, Benjamin
To: Madison, James


                    
                        
                            
                                Honoured and Respected Sir
                            
                            Dartmoor Prison March the 28th.1815
                        
                        From the general philanthropy of your character and liberality of sentiment no apology is deemed requisite for introducing to your particular notice and that of the nation at large Doctor George Magrath, principal of the Medical Department for the American Prisoners of war in England.
                        It is impossible for us to speak of this Gentleman in terms that will do Justice to his superior professional science, brilliant talents, the exemplary virtues of his heart, the urbanity and easy accessibility of his manners: his unremitting assiduities, and unwearied exertions, in combating a succession of diseases of the most exasperated and malignant character, which prevailed among the prisoners.
                        At the first forming of the Depot, Pneumonia in its worst form, generally prevailed, which degenerated into a still more dangerous species of pulmonic complaint, namely Perepneumonia Notha, which was rapidly

succeeded by a putrid kind of measles, and that destructive malady followed by Malignant Small pox— which spread rapidly; dismay and apprehension was painted on every countenance. Doctor Magrath’s, time and attention were fully occupied in the Hospital and in vaccinating the prisoners. From his unprecedented exertions in an inclement season of the year, in a most inhospital [sic] clime, his health became seriously impaired; but totally regardless of himself, he persevered in his unparrelled exertions, and from his superior knowledge in the healing art, was the means under Divine providence, of rescuing many American citizens from the fast approximating embraces of Death.
                        This Malignant species of Small pox unknown to the generality of professional Gentleman, appeared at Plymouth and other places, and a far greater number fell victims, in proportion to the cases, than at this Depot.
                        We therefore trust, that some distinguished mark of the Nations gratitude, will be conferred on Doctor Magrath for this truly great man’s exertions, in the cause of suffering humanity, have been rarely equalled, but never exceeded. We have the Honor to be with respect Your Obt. humbe. Servts.
                        
                            Benjn. Mercer[and fourteen others]
                        
                    
                    
                        For and in behalf of the American Prisoners of War at this Depot.
                    
                